10. (
- Before the vote on the motion for a resolution
Mr President, I rise under Rule 151(3) to ask whether we have legitimacy, in fact, to vote on this. I had the pleasure of your company last evening at 5 o'clock, when the temperature in your office was 80°F. This whole building is overheated. The building in Strasbourg is overheated, and I would suggest that we put our own house in order before we start voting on other things.
I have not felt this heat. Perhaps this had something to do with your inner reality.